IN THE SUPREME COURT OF PENNSYLVANIA                   M.D. Appeal Dkt.
                            MIDDLE DISTRICT                             142 MAP 2014




DAVID M. SOCKO,                           : No. 544 MAL 2014
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from the
                                          : Order of the Superior Court
            v.                            :
                                          :
                                          :
MID-ATLANTIC SYSTEMS OF CPA,              :
INC.,                                     :
                                          :
                  Petitioner              :


                                      ORDER


PER CURIAM                                                DECIDED: December 11, 2014

     AND NOW, this 11th day of December, 2014, the Petition for Allowance of

Appeal is GRANTED. The issues are:


     (1)   Did the Superior Court misconstrue the Uniform Written Obligations Act,
           33 Pa. Cons. Stat. Ann. § 6 (West 2014) (“UWOA”) considering the
           UWOA is not a “substitute for consideration,” nor is it intended to “rectify a
           lack of consideration” as the Superior Court asserts, but instead, is a
           statute that merely prevents a party to a written agreement in which the
           party expresses an intention to be legally bound from later challenging
           that validity of the contract based upon lack of consideration?

     (2)   Did the Superior Court erroneously rely upon allegedly analogous “seal”
           cases to support its determination that the UWOA does not provide
           consideration for a non-competition restrictive covenant entered into
           subsequent to the commencement of the employment relation,
           considering a seal on a document has long been held to input
           consideration, whereas, to the contrary, the UWOA does not input
           consideration, and the authority relied upon by the Superior Court did not
           support this conclusion[?]

     (3)   Did the Superior Court impermissibly amend the UWOA under the guise
           of interpreting it?
[544 MAL 2014] - 2